IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-60189
                        Conference Calendar



RUSSELLE L. HUBBARD,

                                         Plaintiff-Appellant,

versus

NICKI JOHNSON; HAROLD MCCARLEY; CHARLES H. NEWELL;
CITY OF RIDGELAND, MISSISSIPPI; FICTITIOUS DEFENDANTS,
A, B, AND C,

                                         Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 3:00-CV-530-LN
                        --------------------
                          December 11, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Alabama attorney Russelle L. Hubbard appeals, pro se, the

district court’s summary-judgment dismissal of his civil rights

lawsuit.   Hubbard’s appellate brief contains numerous legal

arguments concerning the propriety of the summary judgment, but

he has failed to provide this court with a single citation to the

record.

     The Federal Rules of Appellate Procedure require the parties

to provide references to the page number of the record to support


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-60189
                                 -2-

statements of fact.    FED. R. APP. P. 28(a)(7) and (9)(A)(1998);

5TH CIR. R. 28.2.3.   As Hubbard’s brief fails to cite the record,

he has not adequately briefed his challenge to the validity of

the district court’s grant of summary judgment, and we will not

consider his arguments.    Grant v. Cuellar, 59 F.3d 523, 524 (5th

Cir. 1995); Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).

The appeal is frivolous, and it is dismissed.    Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.

     APPEAL DISMISSED.